Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 9, 2006








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00016-CV
____________
 
IN RE FARMERS INSURANCE EXCHANGE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On January 9, 2006, relator Farmers
Insurance Exchange filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t Code Ann. '22.221 (Vernon 2004); see also  Tex. R. App. P. 52.1. 
Relator has failed to establish it is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 9, 2006.
Panel consists of
Chief Justice Hedges, and Justices Yates and Anderson